Title: From George Washington to Colonel William Malcom, 7 September 1778
From: Washington, George
To: Malcom, William


          
            Sir,
            [White Plains, 7 September 1778]
          
          Brigadier General Du Portail Chief Engineer is by my orders on a visit to the posts in
            the Highlands, to examine into the state of the fortifications carrying on there. It is
            my wish that Col: Koshiosko may comminicate every thing to this Gentleman, who is at the
            Head of the  department, which he may find requisite for the purpose
            he is sent upon. I am persuaded you will show him every proper attention. I am Sir Yr
            Most Obedt ser.
        